             Case 5:18-cv-03597-JLS Document 34 Filed 09/02/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRANDON M. WILBORN,                            :
                                 Plaintiff     :
                                               :    Civil Action No. 5:18-CV-3597
        v.                                     :
                                               :
WILLIAM BARR,                                  :    Judge Jeffrey L. Schmehl
Attorney General of the                        :
United States, et al.,                         :
                                 Defendants.   :


                              JOINT MOTION TO STAY
                       REQUEST FOR ATTORNEY FEES AND COSTS

        The Parties respectfully move this Court to stay Plaintiff Wilborn’s requirement, pursuant

to Fed. R. Civ. P. 54(d), to file a request for attorney fees and costs, until the Parties decide

whether to appeal this Court’s Order of August 25, 2020. In support of this motion, the Parties

respectfully state as follows:

        1.       On August 25, 2020, the Court issued an order with respect to the injunctive

claims asserted by Plaintiff Wilborn. ECF No. 33. Pursuant to Fed. R. Civ. P. 54(d), Plaintiff is

required to file a request for attorney fees and costs within fourteen days, if the order constitutes

a final order.

        2.       Pursuant to Fed. R. App. P. 4(a)(1)(B), since the Defendants include the United

States and several United States officers sued in their official capacities, the Parties have sixty

(60) days to file a notice of appeal from August 25, 2020.

        5.       The Parties believe that it would promote the efficient use of the Court’s and the

Parties’ resources to deal with the issue of attorney fees and costs when a final determination is

made either not to appeal the decision or a final decision entered by an appellate court.
            Case 5:18-cv-03597-JLS Document 34 Filed 09/02/20 Page 2 of 4




       6.      Accordingly, the Parties respectfully request that the Court stay any requirement

that Plaintiff Wilborn submit a request for attorney fees and costs until 90 days after the later of

the following occurs: (1) the decision of the Parties on whether to appeal the Court’s order or (2)

in the event of an appeal, a final decision on the appeal is reached and the appropriate mandate

has issued. Following the expiration of this 90-day period, Plaintiff shall have 45 days within

which to submit a request for attorney fees and costs with respect to his claims in the event that

the Parties are unable to reach a settlement regarding all issues related to attorney fees and costs.

In that event, the Plaintiff respectfully preserves all issues related to attorney fees and costs so

that they may be presented to the Court for adjudication.

       WHEREFORE, the Parties respectfully request that the Court grant their joint motion to

stay Plaintiff Wilborn’s requirement to submit any request for attorney fees and costs. A

proposed order is attached hereto.

                                                       Respectfully submitted,


                                                         /s/ Joshua Prince
                                                       Joshua Prince, Esq.
                                                       Civil Rights Defense Firm, P.C.
                                                       646 Lenape Rd.
                                                       Bechtelsville, PA 19505
                                                       Telephone: (888) 202-9297 ext. 81114
                                                       Fax: (610) 400-8439
                                                       Email: Joshua@CivilRightsDefenseFirm.com

                                                       Attorney for Plaintiff


                                                       WILLIAM M. McSWAIN
                                                       UNITED STATES ATTORNEY

                                                       /s/ David A. Degnan
                                                       DAVID DEGNAN
                                                       Assistant U.S. Attorney
                                                       615 Chestnut Street, Suite 1250



                                                   2
         Case 5:18-cv-03597-JLS Document 34 Filed 09/02/20 Page 3 of 4




                                           Philadelphia, PA 19106
                                           215-861-8522
                                           David.Degnan@usdoj.gov


                                           Attorneys for Defendants




Date: September 2, 2020




                                       3
          Case 5:18-cv-03597-JLS Document 34 Filed 09/02/20 Page 4 of 4




                           CERTIFICATE OF SERVICE BY MAIL

         The undersigned hereby certifies that a true and accurate copy of the foregoing was filed
electronically through the Eastern District of Pennsylvania Electronic Filing System. Notice of
this filing will be sent by operation of the Court’s Electronic Filing System to all registered users
in this case.

                                                            Civil Rights Defense Firm, P.C.


Date: September 2, 2020                               By:     ____________________
                                                              Joshua Prince, Esq.
                                                              Attorney Id. No. 306521
                                                              Civil Rights Defense Firm, P.C.
                                                              646 Lenape Rd.
                                                              Bechtelsville, PA 19505
                                                              888-202-9297 ext 81114
                                                              610-400-8439 (fax)
                                                              Joshua@Civilrightsdefensefirm.com




                                                  4
